Citation Nr: 0835149	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
and residuals of myocardial infarction, to include as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk





INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for coronary artery disease and residuals of 
myocardial infarction, to include as secondary to service-
connected type II diabetes mellitus. 


FINDING OF FACT

The veteran's coronary artery disease and residuals of 
myocardial infarction first manifested many years after his 
separation from service and are not related to his service or 
to any incident therein, including service-connected diabetes 
mellitus.


CONCLUSION OF LAW

The veteran's coronary artery disease and residuals of 
myocardial infarction were not incurred in or aggravated by 
the veteran's active service, and are unrelated to the 
veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 
Service connection for certain chronic diseases, including 
cardiovascular-renal disease, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
coronary artery disease.  Thus, the Board finds that service 
connection on a direct basis is not warranted.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, there is 
no probative evidence demonstrating a relationship between 
the veteran's coronary artery disease and his service-
connected diabetes mellitus.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 3 8 C.F.R. § 3.303(d) (2007).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2007).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309, 314 (1993). Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2007).

The veteran contends that he is entitled to service 
connection for coronary artery disease and residuals of a 
myocardial infarction because they are secondary to his 
service-connected diabetes mellitus.

A December 2002 Cardiology Consult note indicates that the 
veteran's heart problems date back to October 2001, when he 
was evaluated for sharp left precordial chest pain.  He 
underwent a cardiac catheterization that led to a coronary 
angioplasty of one blocked artery.  He was told he had a 
heart attack and was hospitalized for a week.  The veteran 
was noted to have several risk factors for coronary artery 
disease including his gender, sedentary lifestyle, obesity, 
family history, hypertension, preference for "wrong" foods, 
cigarette smoking and hypercholesterolemia.  The veteran had 
been smoking up to three packs of cigarettes per day for the 
previous ten years.  However, a history of diabetes was not 
noted.  The veteran was diagnosed to have coronary artery 
disease (CAD) with a history of previous myocardial 
infarction.  VA treatment records also show that the veteran 
underwent a cardiac catheterization with stent placement in 
October 2005.  The veteran was first diagnosed with type II 
diabetes mellitus in April 2005, several years after the 
onset of his cardiac problems.   

In support of his claim, the veteran submitted a statement 
from his private doctor in May 2006.  The veteran's private 
physician stated that the veteran's coronary artery disease 
and previous myocardial infarctions are related in large part 
to his numerous risk factors.  The physician rendered no 
definitive opinion that the veteran's coronary artery disease 
is directly related to service or that it is related to the 
veteran's service-connected diabetes mellitus.

At an August 2006 VA examination, the veteran was diagnosed 
to have CAD status post non-ST-segment myocardial infarction, 
status post stent placement, stable angina, Class II obesity, 
and type II diabetes mellitus (poor compliance and 
hypertension).  After reviewing the veteran's claim's file, 
the examiner stated that the evidence showed that the 
veteran's heart condition preceded the apparent onset of his 
diabetes mellitus.  Therefore, the examiner concluded that 
the veteran's coronary artery disease was not secondary to 
his diabetes mellitus.  Rather, the examiner opined that the 
veteran's heart condition was more likely due to the 
veteran's smoking, eating habits, hyperlipidemia, family 
history, gender, obesity, and sedentary lifestyle.  The 
examiner stated that, even if conceded that the veteran's 
diabetes might be contributing in a small percentage to the 
veteran's CAD, with the veteran's lifestyle, eating habits, 
and family history of atherosclerosis, the progression of the 
veteran's CAD would have been kept relentlessly ongoing even 
with no diabetes. 

The RO determined that additional opinion was necessary to 
adjudicate the claim, which was obtained in August 2007.  The 
examiner agreed with the August 2006 opinion that diabetes 
mellitus was not a significant contributor to the veteran's 
atherosclerotic vascular disease.  Furthermore, the examiner 
stated that even if conceded that the veteran was pre-
diabetic at that point, it was less than 50 percent likely 
that the veteran's diabetes was a significant contributing 
factor toward atherosclerosis, and that diabetes mellitus has 
not been shown to aggravate or accelerate that condition 
beyond the expected progression.  

The Board has considered the veteran's assertions that he has 
coronary artery disease and residuals of myocardial 
infarction related to his service, and related specifically 
to his diabetes mellitus.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

Therefore, the Board finds that there is no competent medical 
evidence that the veteran's CAD is proximately due to or the 
result of his service-connected diabetes mellitus.  Thus, the 
Board finds that the preponderance of the evidence is against 
finding that the veteran has coronary artery disease that is 
related to his service-connected type II diabetes mellitus.  
The Board's inquiry, however, does not end here.  The Board 
must also consider whether service connection is warranted on 
a direct or presumptive basis.  

The Board finds that the preponderance of the evidence is 
against finding that service connection for the veteran's 
coronary artery disease is warranted on either a direct or 
presumptive basis.  There is no competent medical evidence 
that the veteran's coronary artery disease and residuals of 
myocardial infarction is linked to service.  The veteran's 
service medical records are silent for complaints of symptoms 
associated with coronary artery disease or myocardial 
infarction, or a diagnosis thereof.  On separation 
examination in September 1968, the veteran made no mention of 
any symptoms of coronary artery disease, and the examination 
revealed no cardiovascular abnormalities.  As no 
cardiovascular abnormalities were diagnosed in service, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

The medical evidence shows that the veteran's heart problems 
did not manifest until many years after service.  In view of 
the lengthy period without treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Nor does any competent medical evidence of record demonstrate 
that the veteran's heart condition was caused by any incident 
of service or manifested to a compensable degree within one 
year of separation from service.  Accordingly, the Board 
finds that service connection on either a direct or 
presumptive basis is not warranted.  38 C.F.R. § 3.309.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in April 2006 and June 2006; 
a rating decision in October 2006; and a statement of the 
case in May 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for coronary artery disease and residuals 
of myocardial infarction, to include as secondary to diabetes 
mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


